Citation Nr: 9928685	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  98-14 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
torn left knee anterior cruciate ligament, status post medial 
meniscectomy, currently evaluated as 20 percent disabling.

REPRESENTATION

California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The file was subsequently transferred to the 
Detroit, Michigan RO.

The Board notes that in May 1998 the appellant appointed the 
California Department of Veterans Affairs as his 
representative.  The appellant, however, subsequently moved 
to Michigan where the representative does not maintain an 
office.  Additionally, a July 1999 notice of decision sent by 
the RO to the representative was ultimately returned as 
undeliverable.  Despite these difficulties, however, the 
veteran has not elected to be represented by a different 
service organization.  As VA has no duty to turn up heaven 
and earth to find a representative, no further action on the 
part of VA is required.


FINDINGS OF FACT

1.  The veteran's instability of the left knee is not more 
than moderately disabling.

2.  The residuals of the veteran's degenerative arthritis of 
the left knee include functional impairment due to chronic 
pain on motion.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for a torn left anterior 
cruciate ligament, with residuals of a meniscectomy, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).

2.  A separate 10 percent rating for left knee arthritis is 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (1998); 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's assertion of an increase in severity of a service 
connected disorder constitutes a well-grounded claim 
requiring that VA fulfill the statutorily required duty to 
assist found in 38 U.S.C.A. § 5107(a) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Factual background

According to a June 1998 VA urgent care clinic record, the 
appellant was treated for his left knee disorder.  On 
examination, there was no effusion, swelling, or crepitus of 
the left knee.  There was some tenderness over the patella 
area.  He had full flexion and extension, his reflexes were 
intact, and he had good strength.  No laxity was noted with 
manipulation of his left knee joint.  The assessment was left 
knee laxity.  

A July 1998 VA examination report noted revealed that the 
appellant complained of significant left knee pain in the 
morning and at night.  He was not able to exercise since his 
release from active duty.  He took about 800 milligrams of 
Motrin daily to relieve the pain.  Physical examination 
revealed a well-healed vertical scar running on the medial 
side of the knee about 5 centimeters long.  There was no 
evidence of any keloid or hypertrophy of the scar.  There was 
laxity of the left knee joint when compared with the right.  
Flexion was from zero to 145 degrees.  Despite the pain, he 
was able to work full-time with the Motrin.  The pain was 
ongoing on a daily basis, and increased with strenuous work.  
He walked with a limp but did not use a crutch or cane.  The 
final diagnosis was status post left meniscectomy, and 
possible ligamental injury.  

According to a July 1998 VA magnetic resonance imaging 
report, there was evidence for resection of the anterior horn 
and body of the medial meniscus of the left knee.  The 
residual meniscus was noted at the posterior horn to be 
associated with internal signal that suggested fraying.  Bony 
sclerosis was noted at the lateral epicondyle.  On coronal 
images, sclerosis was also noted at the tibial plateau.  
There was fraying of the cartilage at the lateral femoral 
condyle, which appeared intact.  The anterior cruciate 
ligament (ACL) was not identified, suggesting a complete 
tear.  The posterior cruciate ligament (PCL) was present and 
appeared intact.  The medial collateral ligament (MCL) and 
lateral collateral ligament (LCL) were intact.  There was a 
small amount of joint effusion and a Baker's cyst.  The 
impressions were status post medial meniscectomy with remnant 
at the posterior horn associated with a significant abnormal 
signal that suggested fraying; a complete ACL tear; thinning 
of the cartilage over the medial epicondyle; a small effusion 
with a Baker's cyst; sclerosis of the lateral epicondyle and 
tibial plateau.

A July 1998 VA orthopedic clinic treatment record revealed 
that the appellant stood with his knees generally in normal 
alignment, although there was very slight varus of the left 
leg compared to the right.  There was a lot of left knee 
tenderness medially.  There were osteophytes palpable along 
the medial joint line.  He had full range of motion, and the 
knee was stable with intact collateral and cruciate 
ligaments.  Lachman and McMurray tests were negative.  There 
was pain with full flexion, but no quadriceps atrophy or 
neurovascular deficit.  X-rays were not available for review, 
but a radiology report indicated moderate degenerative 
changes in the left knee.  

An August 1998 orthopedic clinic treatment record discussed 
the implications of the recent MRI.  The examiner felt that 
surgery was not indicated, and that repairing the ACL would 
not be beneficial.  His level of  activity was going to be 
curtailed because of the arthritis.  A load-shifting brace 
was suggested as possibly beneficial in the future, but as 
long as his current brace was helping, the examiner would 
delay ordering the load-shifting brace.  If the pain 
significantly worsened, however, he would return for re-
evaluation.

According to a May 1999 VA examination report the examiner 
reviewed the claims file.  The appellant reported wearing a 
left knee brace all of the time, however, he did not use a 
cane or crutches.  Physical examination revealed no left knee 
swelling or deformity.  There was a 5 centimeter scar that 
was superficial and nonadherent.  The patellar examination 
was normal.  The McMurray's test was negative and the 
Lachman's test showed no asymmetry.  The left knee in 
particular had medial and lateral and collateral ligament 
instability but his anterior posterior Drawer sign was 
negative on the left.  There was no crepitus.  The left knee 
had extension to 12 degrees and flexion to 100 degrees with 
pain throughout the movement.  The diagnosis was a torn 
anterior cruciate ligament of the left knee.

Analysis

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), the Board 
has reviewed all the evidence of record pertaining to the 
history of the veteran's left knee disorder, and has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (1998).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
United States Court of Appeals for Veterans Claims held that, 
when read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
state that painful motion of a major joint or groups caused 
by degenerative arthritis, where the arthritis is established 
by x-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.

The veteran's left knee disability is currently rated by 
analogy under 38 C.F.R. § 4.20 (1998)  as 20 percent 
disabling under Diagnostic Code 5258.  Under this code the 
maximum rating permitted is 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  Accordingly, a rating in excess of 20 is not 
permitted pursuant to this code.  

The Board notes, however, that the veteran's left knee 
disability may also be rated under Diagnostic Code 5257.  
Under this code, a 30 percent rating is appropriate when 
there is severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  There is no 
competent evidence, however, that the veteran's left knee is 
severely unstable, or that it is productive of severe 
recurrent subluxation.  Indeed, while the May 1999 VA 
examination showed ligament instability, testing for a 
drawer's sign was negative, and the examiner did not judge 
the degree of disability to be severe.  Thus, a rating higher 
than 20 percent under Diagnostic Code 5257 is not warranted.  

The Board notes, however, that in a VA General Counsel 
precedent opinion with VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); 
62 Fed.Reg. 63604 (1997), it was determined that a separate 
rating may be considered under Diagnostic Codes 5003, 5010 
where limitation of motion under Diagnostic Code 5260 or 5261 
meets the criteria for a zero percent rating.  If the veteran 
does not at least meet the criteria for a noncompensable 
evaluation under either of those two codes, there is no 
additional disability for which a rating may be assigned.  VA 
General Counsel precedent opinions are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  As Diagnostic Code 5258 
also does not refer to disability due to a limitation of 
motion the Board finds application of this opinion to be 
appropriate.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is available for flexion of a leg limited to 45 
degrees; and a 20 percent evaluation is available where 
flexion is limited to 30 degrees.  Under Diagnostic Code 
5261, a 10 percent disability evaluation is available for 
extension of a leg limited to 10 degrees; and a 20 percent 
evaluation is available for extension of a leg limited to 15 
degrees.  38 C.F.R. § 4.71a, 5260, 5261.

In this case, given that there is x-ray evidence of left knee 
arthritis, and that the left knee extension is limited to 12 
degrees on recent examination, the Board finds that he is 
entitled to a 10 percent disability pursuant to Diagnostic 
Code 5261.  In making this finding, the Board has considered 
the impact of the arthritis, as evidenced by x-ray, and the 
objective evidence of pain as described in the May 1999 VA 
examination report.  See Lichtenfels; 38 C.F.R. § 4.40, 4.45.  
Hence, a separate 10 percent rating for painful arthritis is 
warranted for the left knee. 

A rating in excess of 10 percent is not warranted, however, 
because left knee extension is not limited to 15 degrees 
pursuant to Diagnostic Code 5261, and flexion is not limited 
to 30 degrees pursuant to Diagnostic Code 5260.  Moreover, 
functional impairment due to pain does not warrant a rating 
in excess of 10 percent because there is no competent 
evidence of disuse atrophy, incoordination on use, or other 
objective pathology to justify an increased rating under 38 
C.F.R. §§ 4.40, and 4.45.  Finally, there has been no 
evidence presented suggesting that there is ankylosis of the 
left knee which might warrant a higher rating under 
Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a torn left knee anterior cruciate ligament, 
with meniscectomy residuals, is denied.

Entitlement to a separate 10 percent disability rating for 
left knee arthritis is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 
  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the anatomical localization and symptomatology are 
closely analogous.

